          Case 3:19-cv-00049-BAJ-RLB     Document 16     03/10/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 HUMBERTO ALONSO                                                     CIVIL ACTION

 VERSUS

 KENNETH A. MAYEAUX                                         NO. 19-00049-BAJ-RLB

                              RULING AND ORDER

      Before the Court is Defendant’s Motion To Dismiss Complaint Pursuant To

Rule 12(b)(1) And (6) (Doc. 14). Plaintiff, proceeding pro se, opposes Defendant’s

Motion. (Doc. 15). For reasons to follow, the Court determines that Plaintiff fails to

allege a plausible federal claim establishing federal question jurisdiction under

28 U.S.C. § 1331, or an amount in controversy establishing diversity jurisdiction

under 28 U.S.C. § 1332. As such, the Court lacks jurisdiction over this dispute, and

Defendant’s Motion will be granted. Plaintiff’s action will be dismissed for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure (“Rule”) 12(b)(1).

     I.    ALLEGED FACTS

      This action arises from Plaintiff’s efforts to obtain private counsel to represent

him in his immigration proceedings. For present purposes, the Court accepts the

following facts as true.

      Plaintiff, a Texas resident, alleges that in May 2017, he retained non-party

“Mrs. Nancy Peña from the Salinas Law Firm in Pharr[,] Texas” to provide “legal

assistance for his immigration case … and paid her a total of $2,650.00 in three

installments.” (Doc. 4-1 at 2). In turn, Mrs. Peña referred Plaintiff’s case to
              Case 3:19-cv-00049-BAJ-RLB    Document 16     03/10/21 Page 2 of 6




Defendant, a local Baton Rouge attorney. (Id.). Defendant made an initial appearance

on Plaintiff’s behalf, and requested a continuance of Plaintiff’s “master hearing.” (Id.

at 3). Thereafter, however, Defendant filed “a Motion to Withdraw as counsel,”

leaving Plaintiff without “a legal representative.” (Id. at 3). Lacking an attorney, and

unable “to properly defend [his] case,” Plaintiff ultimately lost his bid for “derivative

citizenship.” (Id. at 3).

        II.    RELEVANT PROCEDURAL HISTORY

          Based on facts outlined above, Plaintiff filed his original pro se complaint on

November 14, 2018. (See Doc. 1). In sum, Plaintiff alleges that Defendant “failed to

deliver legal services although he received payment,” and requests a “refund of the

legal fees” paid to Defendant. (Doc. 4 at 4). Plaintiff also seeks additional “damages

that incurred [sic] due to [Defendant’s] negligence and unprofessional behavior,” but

does not provide any detail regarding what these additional damages may be. (See

id.).

          Notably, Plaintiff’s Complaint does not specify a basis for the Court’s

jurisdiction. It is, however, drafted on the standard form issued to prisoners seeking

to pursue constitutional claims under The Civil Right Act, 42 U.S.C. § 1983.1 (See id.;

see also Doc. 4).

          On March 16, 2020, Defendant filed the instant Motion seeking dismissal of

Plaintiff’s action on either of two bases. (Doc. 14). First, Defendant argues that the



1At the time of filing, Plaintiff was an inmate incarcerated at the Adams County Correctional
Center in Washington, Mississippi. Plaintiff has since been released from custody and
currently resides in Texas. (Doc. 7).

                                             2
          Case 3:19-cv-00049-BAJ-RLB     Document 16     03/10/21 Page 3 of 6




Court lacks subject matter jurisdiction because Plaintiff’s Complaint does not state a

federal claim:

       [Defendant] is a Louisiana attorney practicing in Louisiana. He is not a
       governmental actor and there are no allegations in the suit against any
       governmental actors. Instead, the suit alleges a state law legal
       malpractice claim. Federal question jurisdiction is not present under the
       facts and allegations of this case.

(Doc. 14-1 at 4). Alternatively, Defendant contends that any state law malpractice

claim Plaintiff may wish to pursue is untimely, and perempted by La. R.S. § 9:5605.

(Id. at 5-6).

   III.    LAW AND ANALYSIS

                A. The Court Lacks Jurisdiction Over Plaintiff’s Action

       Federal courts are courts of limited jurisdiction; without jurisdiction conferred

by statute, they lack the power to adjudicate claims. In re FEMA Trailer

Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286–287 (5th Cir. 2012). Under Rule

12(b)(1), a claim is “properly dismissed for lack of subject-matter jurisdiction when

the court lacks the statutory or constitutional power to adjudicate” the claim. Id.

       The court should consider the Rule 12(b)(1) jurisdictional attack before
       addressing any attack on the merits. Considering Rule 12(b)(1) motions
       first prevents a court without jurisdiction from prematurely dismissing
       a case with prejudice.

Id. (quotation marks and citations omitted).

                     i. Plaintiff fails to allege a plausible federal claim
                        establishing federal question jurisdiction under 28
                        U.S.C. § 1331

       Federal question jurisdiction under 28 U.S.C. § 1331 requires a plausible

federal claim appearing on the face of the complaint. See Young v. Hosemann, 598


                                           3
        Case 3:19-cv-00049-BAJ-RLB          Document 16     03/10/21 Page 4 of 6




F.3d 184, 188 (5th Cir. 2010). Stated differently, jurisdiction is lacking when the

alleged federal claim is “frivolous or insubstantial …, i.e., a claim which has no

plausible foundation or which is clearly foreclosed by a prior Supreme Court decision.”

See id. (quotation marks and alterations omitted); e.g., Willis v. McCoy, 1 F.3d 1237,

1993 WL 310295 at *1 (5th Cir. 1993) (per curiam) (affirming sua sponte dismissal of

plaintiff’s libel action for lack of federal question jurisdiction).

       While the court is aware that Plaintiff is proceeding pro se, even a cursory

review reveals that he has failed to state a plausible federal claim. First, to succeed

in an action under § 1983, Plaintiff must establish that he was deprived of a right

secured by the Constitution or laws of the United States. Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49–50 (1999). Liberally construed, Plaintiff’s complaint alleges

legal malpractice, negligence, and possibly fraud. These are each quintessentially

state law claims, and are not sufficient to state a constitutional violation under

§ 1983. See Daniels v. Williams, 474 U.S. 327, 330 (1986)

       Further, even if Plaintiff could show a cognizable deprivation of a

constitutional right, he must also show that any such deprivation was committed

under color of state law. “Like the state-action requirement of the Fourteenth

Amendment, the under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.” Am. Mfrs. Mut.

Ins. Co., 526 U.S. at 49–50. This dispute exclusively involves the private activities of

a client and his attorney; there is no allegation whatsoever establishing state action,

or even conduct “fairly attributable to the State.” Id. at 50. For present purposes, the



                                             4
        Case 3:19-cv-00049-BAJ-RLB        Document 16     03/10/21 Page 5 of 6




result is the same: Plaintiff’s § 1983 claim fails, and the Court lacks federal question

jurisdiction under 28 U.S.C. § 1331. See id. (statutory authorization of private

insurers’ activities failed to establish under-color-of-state-law element).

                   ii. Plaintiff fails to allege a sufficient amount in
                       controversy establishing diversity jurisdiction under
                       28 U.S.C. § 1332

      Diversity jurisdiction under 28 U.S.C. § 1332 requires that the plaintiff and

defendant are “citizens of different states,” and that the amount in controversy

exceeds $75,000. Here, it appears from the Complaint that Plaintiff is a citizen of

Texas, and that Defendant is a citizen of Louisiana. Thus, diversity is satisfied.

      On the other hand, the amount in controversy falls well short of the minimum

$75,000 threshold. Plaintiff seeks recovery of legal fees totaling $2,650.00, plus

unspecified damages incurred as a result of Defendant’s “negligence and

unprofessional behavior.” (Doc. 4 at 4). Plaintiff’s Complaint does not provide any

additional detail regarding the basis of these unspecified damages, and his opposition

to Defendant’s Motion does not address the issue, much less set forth evidence

establishing additional damages. (See generally Doc. 15). As such, it is not at all

apparent that Plaintiff’s claims exceed the jurisdictional amount, and the Court lacks

diversity jurisdiction under 28 U.S.C. § 1332. See St. Paul Reinsurance Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (“The district court must first examine

the complaint to determine whether it is ‘facially apparent’ that the claims exceed the

jurisdictional amount. If it is not thus apparent, the court may rely on ‘summary

judgment-type’ evidence to ascertain the amount in controversy.” (footnotes and

citations omitted)).
                                           5
         Case 3:19-cv-00049-BAJ-RLB     Document 16     03/10/21 Page 6 of 6




      Lacking any basis to assert jurisdiction over this dispute, the Court must

dismiss Plaintiff’s Complaint, allowing Plaintiff to pursue his state law claims in

state court.

               B. The Court Does Not Address Defendant’s Alternative
                  Argument that Plaintiff’s State Law Claims Are Untimely

      Because the Court determines that it lacks subject matter jurisdiction, it does

not reach Defendant’s alternative argument that Plaintiff’s action is time-barred. See

In re FEMA Trailer, 668 F.3d at 286–87.

   IV.    CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion To Dismiss Complaint Pursuant

To Rule 12(b)(1) And (6) (Doc. 14) is GRANTED, and that Plaintiff’s action is

DISMISSED for lack of subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1).

                               Baton Rouge, Louisiana, this 10th day of March, 2021



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          6
